                                               CASE 0:15-cr-00237-JRT-BRT Doc. 215-5 Filed 07/13/20 Page 1 of 3

                                                                        Sentence Comparisons:
                                                               Information taken from public ECF filings


                                     Sentence and            Minor             Facts                                       Charge           Govt Request
Case                   District Plea Guidelines Date of Sent Role? 5K

U.S. v Shantia         D.D.C. Y    12 m, 1 day    12/12/2016     No     N      $1 million worth of electro-mechanical relay § 371
Hassanshahi                                                                    devises for Iran's civilian power grid                       36 months
1:13-cr-274 -RC                    46-57 months

U.S. v Ali Mohammadi NDIL     Y    60 mos         8/27/2015      No     N      Gyroscope (TOW Missile part) to Iran         50 USC 1705(a &
12-cr-591(2)                       probation                                                                               c)               UNK
                                   57-71 months                                                                             20 year max
                                   (included +2
                                   for
                                   obstruction of
                                   justice)


U.S. v Ergun Yildiz    SDCA   Y    18 months      5/8/2015       Sealed UNK Marine navigation and military electronic       §371             UNK
13-cr-428 (3)                      UNK range                                equipment - Iran
                                   12 mos
U.S. v Patrick Zuber   SDTX   Y    probation      2/24/2015      Sealed UNK Facilitated sales of equipment through UAE      §371            UNK
14-cr-441                          UNK range                                and on to IRAN
                                                                                                                                            UNK
U.S. v Randy Barber                60 mos                                   Training and computer/IT support services
8:13-cr-28-SCB-CPT-    MDFL Y      probation      7/17/2014      No     N   ($413k forfeiture) - actively deceived US    §371
                                   UNK range                                company about end users of software - IRAN
U.S. v Saeed Talebi    SDNY   Y    12 mos, 1 day 5/21/2013       No     UNK Parts and goods for petrochemical industrial §371               46-51 months.
12-cr-295-LTS-1                    46-51 months                             operations to Iran
                                                                                                                         22 USC §2778
U.S. v Andro Telemi                60 mos       11/30/2012                                                                                  Guideline range
                                                                            Exporting connector adaptors for TOW and (export of defense
9-cr-736(2)            NDIL   Y    probation                     Yes    UNK                                              articles without a
                                   37-46 months                             TOW2 missile systems to Iran without a
                                                                                                                         license
                                                                            license. Telemi was a member of the United
                                                                            States Coast Guard Auxiliary

                                                                                                                      Defendant's Exhibit 5 - US v Hamade
                                                                                                                      CR 15-237(1) (BRT/JRT)
                                          CASE 0:15-cr-00237-JRT-BRT Doc. 215-5 Filed 07/13/20 Page 2 of 3

                                                                    Sentence Comparisons:
                                                           Information taken from public ECF filings

                                                                          Defendant was a broker who helped Iranian
                                                                          obtain dual-use                                    UNK
U.S. v Susan Yip      WDTX Y     24 mos       10/29/2012     NC     Y     parts with military applications - 599      §371
11-cr-516(3)-XR                                                           transactions, $2.6m over 4 years
                                                                                                                             “substantial departure”
U.S. v Robert Niels   D.DC   Y   60 mos       6/12/2012      No     Y     290 aircraft-related components to Iran.    §371   requested.
Kraaipoel                        Probation
9-cr-219 (PLF)                   46-57 months
                                                  CASE 0:15-cr-00237-JRT-BRT Doc. 215-5 Filed 07/13/20 Page 3 of 3

                                                                         Sentence Comparisons:
                                                                Information taken from public ECF filings

Case                     District Ple Sentence and   Date of   Minor    5K?    Facts                                                   Charges             Gov’t
                                  a Guidelines       Sentence Role                                                                                         Request
U.S. v Massoud           D.DC     Y   13 mos         5/16/2012 No       UNK    Laptops and related equipment to Iran                   §371                “significant term of
Habibion                              70-87 months;                                                                                                        imprisonment.”
11-cr-118 ESH                         max 60 months
U.S. v Majid Saboni      SDCA     Y   12 mos, 1 day 5/15/2012 Sealed    UNK    Lab and radiation and radon detection equipment to Iran §371                UNK
11-cr-5296 JM                         UNK range
                                                                                                                                                           Agreed not to request
U.S. v Jeng Shih         D.DC     Y   18 mos         2/17/2012 No       UNK    Laptops shipped to Iran                                 §371                more than 3 years.
11-cr-119-1-JDB                       46-57 months

U.S. v Vikramaditya      D. Del   Y   36 m probation 3/3/2011   No      UNK    Digital microwave radios to Iran via an undercover ICE §371                 1 year and 1 day.
Singh                                 46 to 57 months                          Agent
10-cr-93-GMS
                                                                        UNK    Camera control box, 8-port multiple television camera   §371                UNK
                                                                               control
U.S. v. James Larrison   D. Del. Y    Probation      6/23/2011 No              Switch to Iran
9-cr-113-GMS                          46-57 months
U.S. v Hossein                                                                                                                                             UNK
Khoshnevisrad            D.DC     Y   15 mos         6/2/2010   UNK     UNK    Defense articles to Iran.                               §371 & 22 USC
9-cr-165-PLF                          UNK range                                                                                        §2278
                                                                               Fire sprinkler system - single transaction, within context 50 USC § §1705   Guideline sentence
                                                                               of long
U.S. v Nicholas Groos    NDIL     Y 60 days          12/10/2008 N       N      term relationship with third party customer, but with full & 1705
6-cr-420                            46-57 months                               knowledge of violation
                                                                               Engineering software to design offshore oil and gas                         UNK
U.S. v John Fowler EDLA           Y   60 mos         8/7/2008   Y       Y      structures                                              §371
8-cr-00003-LMA-JCW                    probation
                                                                                                                                                           UNK
U.S. v Afshin Rezaei     NDGA Y       6 mos probation 5/15/2008 No      UNK    Operated company for computer sales to Iran             §371
7-cr-380-MHS-LTW                      UNK range

                                      60 mos                                                                                                               UNK
U.S. v Ali Khan          EDNY Y       Probation      7/30/2007 Sealed   UNK    Aircraft components                                     §371
02-cr-1242-1-JBW
